SALCINES, Judge.
Jerald Bellairs, Vivian Bellairs, and Sunshine Broadcasting, Inc., appeal a final order dismissing with prejudice their amended third-party complaint for lack of personal jurisdiction over the third-party defendants, William Mohrmann, Meridee Mohrmann, Anthony Giannattasio, Patricia Giannattasio, Donald Evans, and Peter Hunt, who are the owners of Miracle Broadcasting, Inc. We affirm.
The appellants previously appeared before this court on this same issue. The trial court had dismissed their amended third-party complaint for lack of personal jurisdiction. On appeal, this court held that the appellants’ complaint had presented a prima facie case for jurisdiction under an alter ego theory of long-arm jurisdiction. See Bellairs v. Mohrmann, 716 So.2d 320, 322-23 (Fla. 2d DCA 1998). The matter was reversed and remanded for the trial court to conduct an evidentia-ry hearing to determine the jurisdiction issue. Id.
After conducting the mandated hearing, the trial court entered an order once again dismissing the amended third-party complaint with prejudice. It was ORDERED, ADJUDGED AND “AGREED:”
1. That MIRACLE BROADCASTING, INC. was not formed as a mere sham; it was formed for a legitimate purpose;
2. That there is no basis for piercing the corporate veil and therefore, there is no basis for personal jurisdiction over the shareholders (WILLIAM MOHRM-ANN, MERIDEE MOHRMANN, ANTHONY GIANNATTASIO, PATRICIA GIANNATTASIO, DONALD EVANS and PETER HUNT) in this matter. After reviewing the record on appeal, we agree that there is no basis for piercing the corporate veil and no other basis for personal jurisdiction over the appellees. See Dania Jai-Alai Palace v. Sykes, 450 So.2d 1114 (Fla.1984). Accordingly, the trial court order dismissing the amended third-party complaint with prejudice is affirmed.
Affirmed.
BLUE, A.C.J., and GREEN J., Concur.